In the judgment of the writer, the learned trial judge committed error prejudicial to the appellant in failing to limit to its proper scope the evidence of a collateral crime.
Upon practically identical record, the views of the writer have been expressed in somewhat more detail in the companion case of Fields v. State, No. 6551. A reiteration is unnecessary. Suffice it to say that in the opinion of the writer, the motion for rehearing should be granted. This is said with great deference to my brethren on the bench. The views expressed by them are well considered and may be sound. I am not, however, able to bring myself into accord with them.